Citation Nr: 0913515	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-16 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1942 through 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as occasional suicidal ideation, weekly panic attacks, and 
continuous depression, which affect his ability to function 
independently, appropriately and effectively; and impaired 
impulse control (with noted irritability); and an inability 
to establish and maintain effective relationships. 

2.  There is no competent medical evidences showing total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, at any time 
during the course of this appeal.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an initial rating in excess of 50 
percent for his service connected PTSD.  He was granted 
service connection via the June 2007 rating decision and 
filed a timely notice of disagreement (NOD) with the initial 
disability evaluation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999). A disability must 
be considered in the context of the whole recorded history. 
Consistent with the facts found, the ratings may be higher or 
lower for different segments of the time, i.e., the ratings 
may be "staged." Id.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which utilizes the General Rating Formula for Mental 
Disorders. The General Rating Formula for Mental Disorders 
provides the following ratings in excess of 50 percent for 
PTSD:

For a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

For a 100 percent rating, the evidence must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The evidence in this case includes VA outpatient treatment 
records, the Veteran's statements, and a June 2007 VA 
examination report.  

An August 2000 progress note reports problems with anger, 
isolation, avoidance, and anxiety.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 47. A GAF 
score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 
(1994). While the VA examiner assigned a GAF score indicative 
of a severe level of disability, there were no clinical 
findings indicative of gross impairment of social 
functioning, impairment in thought processes or 
communication, or preclusion of activities of daily living. 
While there are notes showing occasional suicidal ideation, 
there is no indication of severe obsessional rituals, 
frequent shoplifting, an absence of friends, or the inability 
to keep a job.

In June 2000, the symptoms were essentially the same and the 
Veteran is noted as cooperative, pleasant, coherent and 
relevant, and without suicidal or homicidal ideation.

A November 2000 progress note shows that the Veteran reported 
having no close friends.  He reported having nightmares.  The 
examiner noted that the Veteran was tense and initially had 
trouble expressing himself.  He established rapport and 
eventually was described as very verbal and articulate.  He 
was seeking psychotherapy to help over come feelings of shame 
and guilt and continues to feel the loss of his three dogs.  
He denied feelings of hopelessness or thoughts of self harm.  

In March 2001, outpatient treatment notes describe the 
Veteran as having coherent and relevant speech, without 
auditory hallucinations or delusions, without suicidal or 
homicidal ideation, but with a euthymic mood and constricted 
affect.  The Veteran reported sleeping well and being without 
deep depression.

The 2002 outpatient treatment notes consistently report the 
Veteran being cooperative and pleasant, coherent and 
relevant, without suicidal or homicidal ideation, but with a 
euthymic mood.

A February 2003 note shows consistent symptomology and also 
notes that the Veteran denied violence, was neat in his 
appearance, and had no barriers to communication.  

The Veteran continued treatment with similar symptoms 
throughout the following years.  In December 2005, he was 
noted as having chronic PTSD symptoms under control but 
wanted to continue to "spot check" because it gave him 
strength.  About six months later, he reported a worsening of 
his symptoms due to televised war coverage.  See June 2006 
outpatient notes.  The doctor described symptoms, however, 
remained the same: dysphoric mood, isolative but not suicidal 
or homicidal, without serious depression.  The following 
year, his spirits improved and he was working on improving 
relations with his sister.  See March 2007 therapy notes.  
Essentially, the outpatient records establish that throughout 
the course of this appeal, the Veteran had a depressed mood 
with aspects of isolative behavior, but without an effect on 
his thought processes and without suicidal ideation.  

In June 2007, the Veteran was afforded a VA examination to 
assess the severity of his PTSD.  At that time, the Veteran 
again reported that he had no friendships.  His relationship 
with his dog was the only one described.  The examiner 
described him as isolated.  Examination revealed hand 
wringing, fatigue, constricted and tearful affect, with an 
anxious and dysphoric mood.  His appearance was neat and 
clean, and his speech was spontaneous, clear, and coherent.  
There were no reported hallucinations, and no inappropriate 
or obsessive/ritualistic behaviors.  The Veteran did report 
panic attacks several times per week with shortness of 
breath, palpitations, feeling overwhelmed, with thoughts that 
he may die.  At this time, the Veteran again reported no 
homicidal ideation, but did report having passive suicidal 
ideation with no plan or intent.  The examiner reported his 
memory to be mildly impaired.  The examiner went on to note 
that the Veteran has recurrent and intrusive distressing 
thoughts and memories of the events causing his PTSD, along 
with efforts to avoid thoughts, feelings or conversations 
associated with the trauma.  He was noted as having markedly 
diminished interest in significant activities, feelings of 
detachment and estrangement, and a sense of a foreshortened 
future.  He also reported irritability and outbursts of 
anger, as well as difficulty concentrating, hypervigilence, 
and an exaggerated startle response.  The examiner deemed 
this to be "clinically significant distress or impairment in 
social, occupational or other important areas of 
functioning."  

Outpatient treatments following this examination are 
consistent with the symptoms reported.  As recent as 
September 2008, outpatient notes show stable PTSD manifested 
by depressed mood, isolation except for his dog and sister, 
without suicidal ideas or plan, and with "low" (but not 
nonexistent) violence.

While the Veteran does not meet every symptom described for a 
70 percent rating, that is not what is required.  The 
evidence shows that throughout the course of this appeal, his 
symptoms have more closely approximated the symptoms 
described for a 70 percent rating.  He has occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as occasional suicidal ideation; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); and an inability to establish and 
maintain effective relationships. 
Because the medical evidence of record shows symptoms such as 
these, the Board finds that a 70 percent rating is warranted 
for the Veteran's service-connected PTSD. 

There is no indication, however, that the Veteran has total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  In fact, there 
is no indication in the record that any of these symptoms 
have manifested at any time during the course of this appeal.  
As such, a 100 percent rating is not warranted.

Duties to Notify and Assist 
VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008). Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (2008). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the notice requirement does not apply to the Veteran's 
challenge of his initial PTSD rating. In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91. Also, because Fenderson v. West, 12 Vet. App. 119, 
126 (1999) held that a claim for an initial disability rating 
is distinct from a claim for increased rating, the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), are not applicable to the claim. Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify with 
regard to entitlement to a compensable initial rating for 
PTSD has been satisfied.

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2008). Here, the 
Veteran's statements, his VA treatment records and his VA 
examination report have been associated with the claims 
folder. The Veteran identified a private physician as a 
treating doctor, however a March 2007 response from Dr. H. 
indicates that he has no records pertaining to the Veteran.  

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to a rating of 70 percent, and no more, for the 
Veteran's service-connected PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


